DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Arguments filed 18 March 2021 have been fully considered, but are moot in view of a new rejection. With regard to claim 18, further reading of applicant’s claims, figures and specification shows (see [0129] of PG Pub and Fig. 18) the ‘manipulator of a robotic device’ and the HMD to be one in the same, thus Kurz continues to read on this (e.g., item 1800), therefore because the HMD is a manipulator of a robotic device, an HMD can be considered as part of ‘a robotic device’ such that when the HMD of the robotic device detects a hand motion of the user to perform an action the HMD allows the performance of such action with the virtual model aligned with the object.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6,8, 9, and 11-17 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Kurz US 2015/0234454 in view of  Anderson (US 10/402.081).
Regarding claim 1, Kurz in Fig. 7 and [0109]-[0114] discloses a computing device, comprising: 
a logic subsystem (processing device, See [0046]); and 
a storage subsystem (software and/or hardware,  See [0046]) comprising instructions executable by the logic subsystem to: 
receive a recorded representation of hand motion (corresponding to 711-713 in Fig. 7, See [0109]-[0114])  determined relative to a virtual model (AR View in Fig. 7) aligned to a first instance of an object (handheld device of Fig. 7, at t2); 
receive image data corresponding to an environment (corresponding to thermal views in Fig. 7,  See [0109]-[0114]) ; 
recognize a second instance of the object in the environment (at t3, See Fig. 7 and [0109]-[0114]); 
align the virtual model to the second instance of the object (by producing 732 at t in Fig. 7, See [0109]-[0114]); 

and based on the recorded representation of hand motion, output a parametric representation of hand motion for display in a coordinate system of the virtual model as aligned to the second instance of the object such that the parametric representation of hand motion relative to the virtual model as aligned to the second instance of the object is spatially consistent with the recorded representation of hand motion relative to the virtual model as aligned to the first instance of the object model (see col. 4, ln. 58 – col. 5, ln. 27; where recorded hand motion is output for display within a virtual coordinate system for alignment)
Therefore, it would have been obvious before the effective filing date of applicant’s invention, to one of ordinary skill in the art to combine the known teachings of Anderson to that of Kurz, which predictably allows the user to accurately and precisely control the user interface elements by allowing for the synchronization of hand movements to virtual objects in the virtual space (col. 5, ln. 9-12).
Regarding claim 2, Kurz discloses the computing device of claim 1. Furthermore Kurz in Fig. 7 and [0109]-[0114] discloses wherein the second instance is recognized based on the virtual model (at t3, See Fig. 7 and [0109]-[0114], the second instance, corresponding to 713,  has to be recognized based on the AR model in order to output 734).
Regarding claim 3, Kurz discloses the computing device of claim 1. Furthermore Kurz in Fig. 7 and [0109]-[0114] discloses instructions executable (of software and/or hardware,  See [0046]) to determine a pose of the second instance of the object (at t3, See Fig. 7 and [0109]-[0114], the pose, angle of the object corresponding to 713,  has to be determined in order to output 28 and then 285 in the AR view from t2 to t3). 
of software and/or hardware,  See [0046]) to align the virtual model to the second instance of the object (to produce the AR view of 734) are executable to align a pose of the virtual model to the pose of the second instance of the object (in order to produce the AR view of 733 showing 285 on the object the pose of the virtual model will be aligned with the second instance of the object). 
Regarding claim 5, Kurz discloses the computing device of claim 1. Furthermore Anderson discloses wherein the recorded representation of hand motion is determined in the coordinate system of the virtual model (see col. 4, ln. 58 – col. 5, ln. 27).  
Regarding claim 6, Kurz discloses the computing device of claim 1. Furthermore Kurz in Fig. 7 and [0109]-[0114] discloses wherein the parametric representation of hand motion is output for display on a head-mounted display device (See “head –mounted display,” [0109]). 
Regarding claim 7, Kurz in the embodiment of Fig. 7 discloses the computing device of claim 6. Kurz in this embodiment does not explicitly disclose wherein the parametric representation of hand motion is output for display based on a head pose of a user of the head-mounted display device. 
However, Kurz in the embodiment of Fig. 11 teaches wherein the parametric representation of hand motion is output for display based on a head pose of a user of the head-mounted display device. This is taught by Kurz in order for the system to take into account the 3D position of the viewer (See “or any position with a fixed transformation with respect to either a camera or a human eye,“[0140]). It would have been obvious to one having ordinary skill in the art before the effective filing date to implement the device taught in Fig. 7 with the configuration taught in Fig. 11. The motivation would be to receive multiple inputs and to improve detection sensitivity of multiple input sources.

Regarding claim 8, Kurz discloses the computing device of claim 1. Furthermore Kurz in Fig. 7 and [0109]-[0114] discloses wherein the instructions are further executable (of software and/or hardware,  See [0046]) to maintain an alignment of the virtual model to the second instance of the object (corresponding to the object at t3 in Fig. 7) as the second instance of the object undergoes motion (in order to maintain 285 on the object from t3 to t4. Note that the object moves and 285 is maintained on the object at the same position on the object). 
Regarding claim 9, Kurz discloses the computing device of claim 8. Furthermore Kurz in Fig. 7 and [0109]-[0114] discloses wherein the motion includes motion of an articulable part of the second instance of the object (in order to maintain 285 on the object from t3 to t4 the motion will include motion of an articulable part, the screen, of the object). 
Regarding claim 10, Kurz discloses the computing device of claim 8. Furthermore Kurz in Fig. 7 and [0109]-[0114] teaches wherein the motion includes motion of a removable part of the second instance of the object (See “when using a handheld device such as a smartphone or a tablet PC,” [0114]).  Specifically, tablet PCs and smartphones with removable parts, such as battery covers, are widely known in the art and the Examiner takes official notice that it would have been obvious to one having ordinary skill in the art before the effective filing date for the object to have a removable part such that the motion includes motion of a removable part of the second instance of the object (at t3 in Fig. 7). 
Regarding claim 11, Kurz discloses the computing device of claim 1. Furthermore Kurz in Fig. 7 and [0109]-[0114] discloses wherein the recorded representation of hand motion (corresponding to 711-713 in Fig. 7, See [0109]-[0114]) includes a time-varying sequence of poses (of a user’s fingers) that each represent respective articulations of a plurality of hand joints (fingers, See [0112]). 
Regarding claim 12, Kurz in Fig. 7 and [0109]-[0114] discloses a computing device, comprising: 
processing device, See [0046]); and 
a storage subsystem (software and/or hardware,  See [0046]) comprising instructions executable by the logic subsystem to: 
receive image data corresponding to an environment (corresponding to thermal views , See [0109]-[0114]) ; 
recognize a first instance of an object in the environment (the handheld device at 714, See Fig. 7 and [0109]-[0114]); 
receive a virtual model representing the first instance of the object (in order to show 733, See [0112]); 
align the virtual model (AR view) to the first instance of the object and maintain such alignment (in order to show 733, See [0112], by outputting “285”);
receive a recording of hand motion (corresponding to 711-713 in Fig. 7, See [0109]-[0114]); 
based on the recording, determine a parametric representation of hand motion relative to the virtual model (by producing 733 in Fig. 7, this is a parametric representation as  the AR view is geometrically aligned with the view corresponding to 733 and corresponds to the hand motion represented in Fig. 7) as aligned with the first instance of the object (in order to produce the AR image of 733, See [0109]-[0114]); and 

Kurz is not explicit as to, but Anderson disclose:
and based on the recorded representation of hand motion, output a parametric representation of hand motion for display in a coordinate system of the virtual model as aligned to the second instance of the object is spatially consistent with the parametric representation of hand motion relative to the virtual model as aligned to the first instance of the object (see col. 4, ln. 58 – col. 5, ln. 27; where recorded hand motion is output for display within a virtual coordinate system for alignment)
Therefore, it would have been obvious before the effective filing date of applicant’s invention, to one of ordinary skill in the art to combine the known teachings of Anderson to that of Kurz, which predictably allows the user to accurately and precisely control the user interface elements by allowing for the synchronization of hand movements to virtual objects in the virtual space (col. 5, ln. 9-12).
Regarding claim 13, Kurz discloses the computing device of claim 12. Furthermore Kurz in Fig. 7 and [0109]-[0114] discloses wherein the second instance is recognized based on the virtual model (at t4, See Fig. 7 and [0109]-[0114], the second instance, corresponding to 714,  has to be recognized based on the AR model in order to output 734).
Regarding claim 14, Kurz discloses the computing device of claim 12 Furthermore Kurz in Fig. 7 and [0109]-[0114] discloses instructions executable (of software and/or hardware,  See [0046]) to determine a pose of the second instance of the object (at t4, See Fig. 7 and [0109]-[0114], the pose, angle of the object corresponding to 714,  has to be determined in order to output 285 at different orientations of the object in the AR view from t3 to t4). 
Regarding claim 15, Kurz discloses the computing device of claim 14. Furthermore Kurz in Fig. 7 and [0109]-[0114] discloses wherein the instructions executable  (of software and/or hardware,  See [0046]) to align the virtual model to the second instance of the object (to produce the AR view of 734) are executable to align a pose of the virtual model to the pose of the second instance of the object (in order to produce the AR view of 734 showing 285 on the object the pose of the virtual model will be aligned with the second instance of the object). 
Regarding claim 16, Kurz discloses the computing device of claim 12. Furthermore Kurz in Fig. 7 and [0109]-[0114] discloses wherein the recorded representation of hand motion (corresponding to 711-713 in Fig. 7, See [0109]-[0114])  is determined in a coordinate system of the virtual model (in order to produce the different AR images 731-734, the recorded representation of hand motion corresponding to 711-714 will be determined in an AR based  coordination system).  
of software and/or hardware,  See [0046]) to output the parametric representation of hand motion for display at another computing device (See [0046]).  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s)18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurz US 2015/0234454.

Regarding claim 18, Kurz in Fig. 7 and [0109]-[0114] discloses a robotic device, a method of controlling a robot manipulator, comprising: 
receiving a parametric representation of hand motion relative to the virtual model (by producing 733 in Fig. 7, this is a parametric representation as  the AR view is geometrically aligned with the view corresponding to 731-734 and corresponds to the hand motion represented in Fig. 7) as in order to produce the AR image of 731 and the sequence of 731-734, See [0109]-[0114]); 
receiving image data corresponding to an environment (corresponding to thermal views in Fig. 7,  See [0109]-[0114]) ; 
recognizing a second instance of the object in the environment (at t3, See Fig. 7 and [0109]-[0114]); 
aligning the virtual model to the second instance of the object (by producing 732 at t in Fig. 7, See [0109]-[0114]); and 
based on the parametric representation of hand motion (731-734 in Fig. 7 shows a parametric representation as  the AR view is geometrically aligned with the view corresponding to 733 and corresponds to the hand motion represented in Fig. 7), determining a sequence of actions for performance, relative to the virtual model (specifically the sequence shown of t1-t4 in Fig. 7)as aligned to the second instance of the object (by producing 732 at t in Fig. 7, See [0109]-[0114], by a manipulator of the robotic device (See “head –mounted display,” [0109]), where the sequence of actions (specifically the sequence shown of t1-t4 in Fig. 7) is spatially consistent with the parametric representation of hand motion relative to the virtual model as aligned to the first instance of the object (specifically the sequence shown at t1-t4 in Fig. 7 will be spatially consistent with the parametric representation of hand motion relative to the virtual model as aligned to the first instance of the object corresponding to 731 ).  
Regarding claim 19, Kurz discloses the method of claim 18. Kurz further discloses each action of the sequence of actions (specifically the sequence shown of t1-t4 in Fig. 7 of the AR views), generating one or more corresponding commands (commands to output the AR views of 731-734 in Fig. 7) configured to cause the manipulator (head mounted display) to perform the action (output the different views of 731-734). 
in order to produce the different AR views from t1-t4) based on the image data (the infrared views shown in Fig. 7) to thereby align the manipulator (head mounted display) to the second instance of the object (to produce the AR view 732 at t in Fig. 7, See [0109]-[0114]).  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BUKOWSKI whose telephone number is (571)270-7913.  The examiner can normally be reached on Tuesday - Friday // 0530-1530.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571.272.7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/kenneth bukowski/Primary Examiner, Art Unit 2621